Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Josué Israel Soto De Leon, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reconsider. We review the Board’s decision denying De Leon’s motion to reconsider for abuse of discretion, Jean v. Gonzales, 435 F.3d 475, 481 (4th Cir.2006), and may only reverse if the Board ‘“acted arbitrarily, irrationally, or contrary to law,’ ” Narine v. Holder, 559 F.3d 246, 249 (4th Cir.2009) (quoting Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.2005)). We have reviewed the administrative record and the Board’s order and find no such abuse of discretion. We therefore deny the petition for review. See In re: Soto De Leon (B.I.A. Oct. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.